Citation Nr: 1632875	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  03-28 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to a total disability rating due to individual unemployability due to service-connected disabilities (TDIU) for the period prior to March 25, 2011.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1975 to June 1995. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  That rating decision denied the Veteran's claim for a total disability rating based on individual unemployability (TDIU).  

The Board previously remanded the issue of entitlement to TDIU for further development in July 2006, December 2007, and November 2009.  In August 2012, the Board denied the claim.  

The Veteran appealed the August 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2014, the Court issued a Memorandum Decision, setting aside the August 2012 Board decision and remanding the matter for further adjudication.  

Thereafter, in a November 2014 decision, the Board granted entitlement to TDIU effective March 25, 2011.  The Board also remanded the issue of entitlement to TDIU prior to March 25, 2011, for further development.  The case has been returned to the Board for appellate review.  

In May 2016, following the issuance of a November 2015 supplemental statement of the case (SSOC), the Veteran submitted a VA Form 21-8940 and private opinion regarding TDIU.  However, the Veteran's representative also submitted a waiver of the Agency of Original Jurisdiction's (AOJ) initial consideration of that evidence.  38 C.F.R. § 20.1304.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As discussed above, the Board remanded the issue of entitlement to TDIU prior to March 25, 2011.  In particular, the Board directed that a medical opinion be obtained that considered the Veteran's prior work, education, and training, but that did not contemplate the Veteran's lupus.  It was specifically noted that the retrospective opinion should address the combined effects of his service-connected disabilities.  

Following the remand, the AOJ obtained an October 2015 VA medical opinion regarding the Veteran's service-connected psychiatric disability and a November 2015 VA medical opinion regarding his physical disabilities.  However, the AOJ did not obtain an opinion addressing the combined impact of the Veteran's service-connected disabilities prior to March 25, 2011.  

The Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, substantial compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.    Therefore, the Board finds that an additional opinion is needed in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected disabilities that would be relevant to entitlement to TDIU prior to March 25, 2011.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding, relevant VA treatment records.

2.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel. 

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. 

The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disabilities as of March 25, 2011 on his ability to work, without regard to his age or nonservice-connected disabilities.  From March 21, 2001, (when the Veteran last worked), to March 25, 2011, the Veteran was service-connected for posttraumatic stress disorder (PTSD) and panic disorder without agoraphobia, previously rated as anxiety with insomnia; bicipital tendinitis of both shoulders; chondromalacia patella of both knees; sinusitis; hypertension; tension headaches; pes planus; and hiatal hernia with gastroesophageal reflux disease.  He was not service-connected for lupus until March 25, 2011; therefore, no consideration should be given to the effects of that disorder.

The report should indicate how the Veteran's service-connected disabilities alone affected his employability prior to March 25, 2011.  The report should also indicate if there is any form of employment that the Veteran could have performed, and if so, what type. 

A written copy of the report should be associated with the electronic claims folder.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

